 

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
THE Mirvis LAW Firm, P.G. pnoc +

 

 

 

 

DATE FILED’ WAN 0 7 2029

 

December 31, 2019

 

 

Via ECF SQ.ORDERED:

Honorable George B. Daniels CT sac B Daw.
United States District Judge GForeeh. Daniels, U.S.D.J.
Southern District of New York

500 Pearl Street Dated: {JAN 07 x 24

New York, NY 10007
Re: United States v. Mishel Levinski
18 — CR — 509 — 12(GBD)

 

Honorable Judge Daniels:

On behalf of Mr. Mishel Levinski, I write to respectfully request an
additional modification of Mr. Levinski’s bail conditions. Mr. Levinski requests
permission to travel to the following tournaments in his quest to make the US
Olympic team:

London World championship of ping pong: The BetVictor World Championship of
Ping Pong Alexandra Palace, London, January 25-26, 2020

2020 ITTF World Tour Spanish Open February 4-7, Palacio Municipal de
Deportes de Granada Paseo del Emperador Carlos V NI CP18001 Granada

2020 ITTF Challenge Plus, Portugal Open February 12-February 15 Sports
complex Casal Vistoso R. Joao da Silva, 1900-098 Lisboa, Portugal

METZ TENNIS DE TABLE COMPLEXE ST SYMPHORIEN BOULEVARD ST
SYMPHORIEN 57050 LONGEVILLE LES METZ

Metz is a training facility and he would return on or before February 19, 2020 for
his scheduled change of plea hearing.

If permission is granted, Mr. Levinski would provide his itinerary to Pretrial.
Upon his return he would return his passport as directed. The Government consents
to this Application. Pretrial takes no position.

28 DOOLEY STREET, 3RD FLOOR, BROOKLYN, NY 11235
PHONE: 718.994.4141: FAX: 718.228.8408
MirvVIS. TONY@GMaiIL.coM

 

 

 

 
sear THE MiRvis LAW FIRM, P.C.

 

 

We thank the Court in advance for its attention and consideration of this

Application.
Respectfully Submitted,

/s/ Tony Mirvis
By: Tony Mirvis, Esq.

 

cc: AUSA Matthew Hellman (Via ECF)
PTSO Jonathan Lettieri (Via ECF)

28 DOOLEY STREET, BRD FLOOR, BROOKLYN, NY 11235
PHONE! 718.934.4141- Fax: 718.228.8408
MIRVIS.TONY@GMAIL.COM

 

 
